Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10489287 (‘287). Although the claims at issue are not identical, they are not patentably distinct from each other because the applicant merely relabeled some of the specific components of ‘287 to generic components as indicated below.

1. A computing platform, comprising (word for word recitation of claim 1 of ‘287 “A computing platform, comprising”): 
at least one processor (at least one processor); 
a communication interface communicatively coupled to the at least one processor (a communication interface communicatively coupled to the at least one processor); and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to): 
receive, via the communication interface, from a first computing device, a test execution request (“receive, via the communication interface, from an administrative computing device, a test execution request” - here the difference is merely how the device is named “first computing device” in the present claim vs an “administrative computing device” in ‘287, with the recitation of ‘ 287 in parenthesis inside the braces and highlighting to show the differences. Therefore, the labeling of the present application’s device is just more generic. Therefore, it would have been obvious to a person having ordinary skills in the art before the time of the invention to merely substitute a generic term (first computing device) for a more specific term (administrative computing device) in an attempt to provide for protection for various types of devices instead of just one specific device); 
retrieve, from a test specification database, test specification details information based on the test execution request received from the first computing device (retrieve, from a test specification database, test specification details information based on the test execution request received from the administrative computing device); 
identify one or more tests to execute based on the test specification details information retrieved from the test specification database and the test execution request received from the first computing device (identify one or more tests to execute based on the test specification details information retrieved from the test specification database and the test execution request received from the administrative computing device); 
generate one or more test execution commands directing at least one host server to execute the one or more tests identified based on the test specification details information retrieved from the test specification database and the test execution request received from the first computing device, wherein generating the one or more test execution commands comprises constructing one or more command line instructions to be executed by the at least one host server and inserting the one or more command line instructions to be executed by the at least one host server into the one or more test execution commands (generate one or more remote test execution commands directing a test host server farm to execute the one or more tests identified based on the test specification details information retrieved from the test specification database and the test execution request received from the administrative computing device, wherein generating the one or more remote test execution commands comprises constructing one or more command line instructions to be executed by the test host server farm and inserting the one or more command line instructions to be executed by the test host server farm into the one or more remote test execution commands. Here again it would have been obvious substitute the generic (host server) for the (test host server farm) of ‘287 for the same reasons the generic substitution of the generic term (first computing device) was substituted for the specific term (administrative computing device) above); 
send, via the communication interface, to the at least one host server, the one or more test execution commands directing the at least one host server to execute the one or more tests identified based on the test specification details information retrieved from the test specification database and the test execution request received from the first computing device (send, via the communication interface, to the test host server farm, the one or more remote test execution commands directing the test host server farm to execute the one or more tests identified based on the test specification details information retrieved from the test specification database and the test execution request received from the administrative computing device);
after sending the one or more test execution commands to the at least one host server, capture test output from the at least one host server (after sending the one or more remote test execution commands to the test host server farm, remotely capture test output from the test host server farm); and 
store test results data based on capturing the test output from the at least one host server (store test results data based on remotely capturing the test output from the test host server farm. The present system provides for capturing; while, the system of ‘287 provides for remotely capturing. Therefore, it would have been obvious to substitute (capturing) for (remotely capturing) to ensure protection is provided for local capturing), 
wherein the one or more command line instructions to be executed by the at least one host server cause the at least one host server to run one or more tests that write pass-fail output associated with the one or more tests to a console (wherein the one or more command line instructions to be executed by the test host server farm cause the test host server farm to run one or more tests that write pass-fail output associated with the one or more tests to a console), and 
wherein capturing the test output from the at least one host server comprises capturing the pass-fail output associated with the one or more tests from the console (wherein remotely capturing the test output from the test host server farm comprises capturing the pass-fail output associated with the one or more tests from the console).
Claims 2-7 have the same problems as claim 1 above of merely substituting the same generic terms specified above for the same specific terms of ‘287 and are therefore rejected for those same reasons.
2. The computing platform of claim 1, wherein receiving the test execution request from the first computing device comprises receiving information identifying a specific software application to be tested in a specific computing environment (claim 2 of ‘287 - 2. The computing platform of claim 1, wherein receiving the test execution request from the administrative computing device comprises receiving information identifying a specific software application to be tested in a specific computing environment.). 3. The computing platform of claim 1, wherein capturing the test output from the at least one host server comprises processing the test output captured from the at least one host server to produce at least a portion of the test results data (claim 3 of ‘287 - 3. The computing platform of claim 1, wherein remotely capturing the test output from the test host server farm comprises processing the test output captured from the test host server farm to produce at least a portion of the test results data.). 4. The computing platform of claim 3, wherein processing the test output captured from the at least one host server to produce the at least the portion of the test results data comprises determining that a first set of tests passed based on the test output captured from the at least one host server and determining that a second set of tests failed based on the test output captured from the at least one host server (claim 4 of ‘287 - 4. The computing platform of claim 3, wherein processing the test output captured from the test host server farm to produce the at least the portion of the test results data comprises determining that a first set of tests passed based on the test output captured from the test host server farm and determining that a second set of tests failed based on the test output captured from the test host server farm.). 5. The computing platform of claim 1, wherein storing the test results data based on capturing the test output from the at least one host server comprises storing results information in a test results database and storing test artifacts in a test artifact cloud (claim 5 of ‘287 - . The computing platform of claim 1, wherein storing the test results data based on remotely capturing the test output from the test host server farm comprises storing results information in a test results database and storing test artifacts in a test artifact cloud.). 6. The computing platform of claim 5, wherein storing the results information in the test results database comprises storing timestamps indicating when one or more specific tests started and ended, information identifying a name of a specific host on which the one or more specific tests were run, information identifying a number of assertions that passed, and information identifying a number of assertions that failed (claim 6 of ‘287 - 6. The computing platform of claim 5, wherein storing the results information in the test results database comprises storing timestamps indicating when one or more specific tests started and ended, information identifying a name of a specific host on which the one or more specific tests were run, information identifying a number of assertions that passed, and information identifying a number of assertions that failed.). 7. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: prior to receiving the test execution request from the first computing device: receive at least a portion of the test specification details information from enterprise server architecture; and store the at least the portion of the test specification details information in the test specification database (claim 7 of ‘287 - 7. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: prior to receiving the test execution request from the administrative computing device: receive at least a portion of the test specification details information from enterprise server architecture; and store the at least the portion of the test specification details information in the test specification database.). 8. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive, via the communication interface, from a second computing device, a request for test results information; in response to receiving the request for the test results information from the second computing device, generate a test results report; and send, via the communication interface, to the second computing device, the test results report (claim 8 of ‘287 - 8. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive, via the communication interface, from a client computing device, a request for test results information; in response to receiving the request for the test results information from the client computing device, generate a test results report; and send, via the communication interface, to the client computing device, the test results report. The only difference in current claim 8 and claim 8 of ‘287 is again the substitution of the generic term (second computing device) for (client computing device). The substitution would have been obvious to a person having ordinary skills in the art before the time of the invention for the same reason as the other substitutions above to provide coverage for generic devices instead of just a specific device). 9. The computing platform of claim 8, wherein receiving the request for the test results information from the second computing device comprises receiving the request for the test results information via a web dashboard provided to the second computing device (9. The computing platform of claim 8, wherein receiving the request for the test results information from the client computing device comprises receiving the request for the test results information via a web dashboard provided to the client computing device. See the rejection of claim 8 above in view of claim 9 of ‘287). 10. The computing platform of claim 8, wherein receiving the request for the test results information from the second computing device comprises receiving the request for the test results information via an application programming interface (10. The computing platform of claim 8, wherein receiving the request for the test results information from the client computing device comprises receiving the request for the test results information via an application programming interface. See again the rejection of claim 8 above in view of claim 10 of ‘287).
Claims 11-19 are rejected for the same reasons as the computer platform of claims 1-9 above in view of the method of claims 11-19 of ‘287.
In respect to claim 20, see again the computer platform rejection of claim 1 above in view of the non-transitory feature of claim 20 of ‘287.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720.  The examiner can normally be reached on Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193